      Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION



JAMES JERONE GARLAND                                                             PLAINTIFF


V.                                           CIVIL ACTION NO. 3:19-CV-592-KHJ-LGI


KOSCIUSKO SCHOOL DISTRICT and                                                DEFENDANTS
MISSISSIPPI DEPARTMENT OF EDUCATION

                                           ORDER

       This action is before the Court on the Motions to Dismiss [9][12] filed by

Defendants Mississippi Department of Education (“MDE”) and Kosciusko School

District (the “District”). For the reasons below, the Court grants MDE’s motion and

denies the District’s motion without prejudice.

I.     Facts and Procedural History

       Pro se Plaintiff James Jerone Garland (“Garland”) sues the “District” and

MDE under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2. Compl. [1] at 3.

The District employed Garland as a substitute teacher. Id. Garland alleges the

District forced him to resign after he advocated for minority staff and students.

Attachment [1-1] at 2. Prior to his resignation, Garland contends the District

retaliated against him by requiring him to undergo a drug test. Response [17] at 2.

Garland disputes the results of that drug test.1 Id.




1 In his Response to the District’s motion, Garland states that he did not fail the drug test.
[17] at 2. In his EEOC Charge, though, Garland admits that he failed the drug test but
      Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 2 of 11




       Garland also claims MDE was negligent in failing to publish guidelines about

the hiring and scheduling of substitute teachers. Attachment [1-1] at 3. MDE’s lack

of oversight, according to Garland, amounts to discrimination. Id.

II.    Standard

       Both motions pending before the Court seek dismissal for failure to state a

claim upon which relief can be granted under Federal Rule of Civil Procedure

12(b)(6). In reviewing a motion under Rule 12(b)(6), “the central issue is whether, in

the light most favorable to the plaintiff, the complaint states a valid claim for

relief.” Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008) (quoting Hughes v.

The Tobacco Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001)) (alteration omitted). A

valid claim for relief contains “sufficient factual matter, accepted as true,” giving

the claim “facial plausibility” and allowing “the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007)). The plausibility standard does not ask for a probability of unlawful conduct

but does require more than a “sheer possibility.” Id. “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements” do not

satisfy a plaintiff’s pleading burden. Id. (citing Twombly, 550 U.S. at 555).

       Garland’s status as a pro se litigant does not excuse him from the Twombly

and Iqbal pleading requirements. Although the Fifth Circuit has instructed the

Court to “liberally construe” pro se litigants’ pleadings, they must still “abide by the


argues that it was a false positive. [12-1]. Garland also complains of the standard the
District used to determine a positive result. Id.

                                              2
       Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 3 of 11




rules that govern the federal courts.” Equal Emp’t Opportunity Comm’n v. Simbaki

Ltd., 767 F.3d 475, 484 (5th Cir. 2014) (quoting Frazier v. Wells Fargo Bank, N.A.,

541 F. App’x 419, 421 (5th Cir. 2013)). Garland must “properly plead sufficient facts

that, when liberally construed, state a plausible claim to relief.” Id. (citing

Champion v. United States, 421 F. App’x 418, 423 (5th Cir. 2011)).

       In deciding a motion to dismiss, the Court “must consider the complaint in its

entirety, as well as other sources ordinarily examined when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the complaint by

reference, and matters of which a court may take judicial notice.” Funk v. Stryker

Corp., 631 F.3d 777, 783 (5th Cir. 2011) (quoting Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 322 (2007)). The Court takes judicial notice of Garland’s

Charge of Discrimination to the Equal Employment Opportunity Commission

(“EEOC Charge”) and will consider it in its analysis. See Martin v. Rainbow Casino,

No. 5:11-cv-142-DCB-RHW, 2012 WL 1883673, at *1 (S.D. Miss. May 22, 2012) (“It

is well established that EEOC documents fall within the ambit of materials of

which the courts may take judicial notice.”) (citations omitted).

III.   Analysis

       A.     Title VII

       Garland brings his claims under Title VII, 42 U.S.C. § 2000e-2(a), which

holds employers liable for discriminatory employment actions. “To demonstrate a

prima facie case of employment discrimination, [Garland] must show that [he]

(1) belongs to ‘a protected class’; (2) ‘was qualified for the position’; (3) experienced



                                             3
      Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 4 of 11




‘an adverse employment action’; and (4) was ‘similarly situated’ to other employees

who were not members of [his] protected class and who ‘were treated more

favorably.’” West v. City of Houston, Tex., 960 F.3d 736, 750 (5th Cir. 2020) (quoting

Bryan v. McKinsey & Co., Inc., 375 F.3d 358, 360 (5th Cir. 2004)).

      Before filing an action under Title VII, 42 U.S.C. § 2000e-5(e)(1) requires

plaintiffs “to exhaust their administrative remedies by filing a charge of

discrimination to the [EEOC] within 180 days of the alleged discrimination.” Davis

v. Fort Bend Cty., 893 F.3d 300, 303 (5th Cir. 2018). Failure to file an EEOC charge

within the required time bars a plaintiff from relief. Id. at 305-07.

      B.     MDE’s Motion to Dismiss [9]

      MDE moves for dismissal because MDE was not Garland’s employer. Title

VII specifically provides relief for the discriminatory actions of a plaintiff’s

“employer.” 42 U.S.C. § 2000e-2. Garland does not allege MDE was ever his

employer. Instead, he claims MDE failed to provide guidance to the District on

hiring policies. Attachment [1-1] at 3. Garland argues this amounted to negligence

and contributed to the District’s discrimination against him. Response [14] at 2.

Because such negligence by a non-employer is not actionable under Title VII, the

Court grants MDE’s motion and dismisses the claim against it with prejudice.

      C.     The District’s Motion to Dismiss [12]

      The District moves for dismissal because Garland’s allegations do not

establish that he suffered an adverse employment action or that he was treated less

favorably than “similarly situated . . . employees who were not members of [his]



                                            4
      Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 5 of 11




protected class.” See West, 960 F.3d at 750 (quoting Bryan, 375 F.3d at 360)

(internal quotation omitted). The District does not dispute that Garland is African

American, and therefore a member of a protected class, or that Garland was

qualified to be a substitute teacher.

             1.     Adverse Employment Action

      An adverse employment action refers “to an employment decision that affects

the terms and conditions of employment.” Thompson v. City of Waco, Tex., 764 F.3d

500, 503 (5th Cir. 2014) (citing Pegram v. Honeywell, Inc., 361 F.2d 272, 281-82 (5th

Cir. 2004)). Employment actions which do not “affect job duties, compensation, or

benefits” do not constitute adverse employment actions. Id. (quoting Pegram, 361

F.2d at 282). Garland alleges only one adverse employment action—his “forced”

resignation. Attachment [1-1] at 2.

      Garland’s resignation is not an adverse employment action. “A resignation is

actionable under Title VII . . . only if the resignation qualifies as a constructive

discharge.” Brown v. Kinney Shoe Corp., 237 F.3d 556, 566 (5th Cir. 2001).

Constructive discharge occurs where “the employer deliberately makes an

employee’s working conditions so intolerable that the employee is forced into an

involuntary resignation.” Haley v. Alliance Compressor LLC, 391 F.3d 644, 649 (5th

Cir. 2004) (quoting Jurgens v. EEOC, 903 F.2d 386, 390 (5th Cir. 1990)). To

determine whether a plaintiff was constructively discharged, the Court considers

these factors:

      (1) [D]emotion; (2) reduction in salary; (3) reduction in job
      responsibilities; (4) reassignment to menial or degrading work;

                                            5
      Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 6 of 11




      (5) reassignment to work under a younger [or less experienced/qualified]
      supervisor; (6) badgering, harassment, or humiliation by the employer
      calculated to encourage the employee’s resignation; or (7) offers of early
      retirement [or continued employment on terms less favorable than the
      employee’s former status].

Id. (quoting Brown, 237 F.3d at 566) (footnote omitted). Garland does not allege the

District made working conditions so intolerable that he had to resign. He provides

no facts to support that his resignation was due to “badgering, harassment, or

humiliation” by the District as the above factors require. Haley, 391 F.3d at 649

(citing Brown, 237 F.3d at 566). Garland likewise offers no elaboration in his

responses. In his EEOC Charge, though, he stated he “resigned his employment

rather than face the possibility of being terminated.” [12-1]. Resignation to avoid

termination does not amount to “badgering, harassment, or humiliation” by the

District. Haley, 391 F.3d at 649 (citing Brown, 237 F.3d at 566). Garland therefore

offers no allegations to support his claim of constructive discharge.

      Construing the Complaint, its Attachment, and Garland’s responses liberally

and in the light most favorable to him, the Court finds he has failed to sufficiently

plead an adverse employment action.

             2.     Similarly-Situated Employees Treated More Favorably

      Even if Garland had pleaded an adverse employment action, his Complaint

fails to allege similarly-situated employees were treated more favorably. The Fifth

Circuit requires a showing that fellow employees “under nearly identical

circumstances” were treated more favorably. Lee v. Kan. City S. Ry. Co., 574 F.3d

253, 260 (5th Cir. 2009) (quoting Little v. Republic Ref. Co., Ltd., 924 F.2d 93, 97



                                           6
      Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 7 of 11




(5th Cir. 1991)). Garland does not allege the District treats white substitute

teachers differently “under nearly identical circumstances.” The only comparison

Garland offers in his pleading is that, because teachers are allowed to choose their

own substitutes and “[b]ecause most of the teachers are white[,] most of the subs

are white.” Attachment [1-1] at 3. Again, Garland’s responses offer no support. See

[15][17]. Garland therefore has not alleged similarly-situated white substitute

teachers were treated more favorably than him.

              3.     Title VII Retaliation

       For the first time in his second Response,2 Garland claims he was drug tested

in retaliation for his attempts to address the District’s discriminatory practices. [17]

at 2. Though not specifically alleged in either his Complaint or Responses, the Court

analyzes this claim under 42 U.S.C. § 2000e-3. To establish a claim of retaliation

under this section, Garland must allege “(1) he participated in an activity protected

by Title VII; (2) his employer took an adverse employment action against him; and

(3) a causal connection exists between the protected activity and the adverse

employment action.” Thomas v. Tregre, 913 F.3d 458, 463 (5th Cir. 2019) (citing

McCoy v. City of Shreveport, 492 F.3d 551, 556-57 (5th Cir. 2007)). Garland fails to

meet these requirements.

       First, Garland does not allege he participated in an activity protected by Title

VII. This prong requires Garland to show he either opposed “an unlawful



2 Ordinarily, the Court would not consider a second response filed without leave. That said,
the Court realizes that Garland is proceeding without assistance of counsel and will, in the
interests of justice, consider his second response.

                                             7
      Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 8 of 11




employment practice” under Title VII (“opposition clause”) or made a charge or

participated in an “investigation, proceeding, or hearing” brough under Title VII

(“participation clause”). Equal Emp’t Opportunity Comm’n, 819 F.3d 235, 239 (5th

Cir. 2016) (quoting 42 U.S.C. § 2000e-3(a)). As there is no allegation that Garland

participated in any investigation or proceeding against the District, the Court

assumes he brings his claim under the “opposition clause.” Garland specifies only

two practices he opposed—not allowing alternative school students to ride school

buses and MDE’s lack of oversight over the hiring and employment of substitute

teachers. See Response [17] at 2. Neither practice is unlawful under Title VII, as

the former is not an employment practice and the latter stems from the alleged

negligence by third-party non-employer. Garland’s retaliation claim fails under this

prong.

         Garland also has not alleged an adverse employment action or a causal link.

For a retaliation claim, an adverse employment action is an action that “a

reasonable employee would have found . . . materially adverse, . . . mean[ing] it

might have dissuaded a reasonable worker from making or supporting a charge of

discrimination.” Brandon v. Sage Corp., 808 F.3d 266, 270 (5th Cir. 2015) (quoting

Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 68 (2006)). Garland cannot

show an employer subjecting an employee to a single drug test would deter a

“reasonable employee” from “making or supporting a charge of discrimination.” See

id. But if he could, Garland still fails to allege any causal link between his

opposition to the District’s practices and his drug test. Garland does not state what



                                           8
      Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 9 of 11




actions he took in opposition to the District’s alleged discrimination, nor does he

allege the District had any knowledge of those actions prior to his drug test.

Garland therefore has not met any of the requirements to properly plead a

retaliation claim under Title VII.

      Garland’s retaliation claim fails for another reason. Garland had to lodge his

retaliation claim with the EEOC prior to filing suit in district court. See Davis, 893

F.3d at 303. He did not. His EEOC Charge references only discrimination. [12-1].

Garland therefore has not exhausted his administrative remedies on his retaliation

claim. See Davis, 893 F.3d at 303.

             4.     Leave to Amend

      The Fifth Circuit has cautioned courts against “dismiss[ing] pro se

complaints pursuant to Rule 12(b)(6) without first providing the plaintiff an

opportunity to amend, unless it is obvious from the record that the plaintiff has pled

his best case.” Hale v. King, 642 F.3d 492, 503 (5th Cir. 2011) (citing Bazrowx v.

Scott, 136 F.3d 1053, 1054 (5th Cir. 1998) (per curiam)). Perhaps when Garland’s

allegations are fully set forth, he truly cannot state a claim against the District.

Before arriving at such a conclusion, however, the Court will allow Garland until

February 4, 2021, to file an amended complaint against the District to present his

“best case.” If Garland does not amend his complaint, the Court will dismiss his

claims against the District with prejudice.




                                           9
      Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 10 of 11




       D.    Garland’s Request for an Attorney

       Garland requests that, rather than dismiss his case, the Court stay the case

and assign him counsel from the Civil Rights Division of the U.S. Department of

Justice. Though the Court lacks authority to order the U.S. Department of Justice

to take a case, 28 U.S.C. § 1915(e)(1) grants the Court the authority to appoint an

attorney to represent a litigant in federal court. Castro Romero v. Becken, 256 F.3d

349, 352-54 (5th Cir. 2001) (citing Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982)). The appointment of an attorney to a pro se litigant in a civil case is not

automatic but is instead within the discretion of the Court. Id. at 354. “In

evaluating whether the appointment of counsel is proper, the district court

considers the type and complexity of the case, the litigant’s ability to investigate

and present the case, and the level of skill required to present the evidence.” Id.

       The Court finds this case is not complex enough to warrant appointment of

counsel, and therefore, declines to appoint legal counsel.

VI.    Conclusion

       The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the outcome of the Court’s

decision. For these reasons, MDE’s Motion to Dismiss [9] is GRANTED and the

claims against it will be DISMISSED WITH PREJUDICE.

       Further, the District’s Motion to Dismiss [12] is DENIED WITHOUT

PREJUDICE. Garland has until February 4. 2021, to file an amended complaint

against the District to cure the deficiencies identified by the Court. If Garland does



                                          10
     Case 3:19-cv-00592-KHJ-LGI Document 22 Filed 01/21/21 Page 11 of 11




not amend his complaint, the Court will dismiss his claims against the District with

prejudice.

      SO ORDERED AND ADJUDGED this the 21st day of January, 2021.



                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT




                                         11
